
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 574
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Faleomavaega (for
			 himself, Mr. Meeks of New York,
			 Mr. Honda,
			 Mr. Kildee,
			 Mr. Payne,
			 Mrs. Christensen, and
			 Ms. Bordallo) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Peru should immediately cease any hostile activity against
		  its indigenous peoples and instead engage in dialogue to address ongoing
		  political conflict between state authorities and indigenous
		  peoples.
	
	
		Whereas, on February 2, 1994, Peru ratified International
			 Labor Organization Convention 169, which grants indigenous peoples the right to
			 consultation on issues pertaining to them;
		Whereas, on September 13, 2007, the Chairman of the U.N.
			 Human Rights Council, Luis Enrique Chavez Basagoita, introduced the text of the
			 Declaration on the Rights of Indigenous Peoples to the U.N. General
			 Assembly;
		Whereas that Declaration called upon governments and
			 corporations to seek the informed consent of those indigenous
			 peoples before engaging in commercial activities on the land of the affected
			 indigenous peoples;
		Whereas Chairman Basagoita, in introducing the Declaration
			 on the Rights of Indigenous Peoples at the U.N. General Assembly, noted that
			 indigenous peoples were among the most vulnerable; that the process of
			 developing that Declaration had begun in 1982; that representatives of
			 indigenous peoples had taken part in working on the text, thus giving
			 legitimacy to the text; that many efforts had been made to meet the concerns
			 expressed by various Member States of the U.N. on the draft; that as a result
			 of such efforts, several changes were made to the text which had been duly
			 communicated to U.N. Member States and representatives of indigenous peoples;
			 and that the changes to the text, which had not undermined the protection of
			 indigenous peoples, would help ensure the Declaration’s adoption;
		Whereas, on September 13, 2007, the United Nations General
			 Assembly adopted the landmark Declaration, bringing to an end nearly 25 years
			 of contentious negotiations over the rights of native people to protect their
			 lands and resources, and to maintain their unique cultures and
			 traditions;
		Whereas, on June 28, 2008, the National Congress of Peru
			 enacted Legislative Decree 1090, which significantly diminished the size of
			 Peru’s Forestry Heritage protection system;
		Whereas, on June 28, 2008, the National Congress of Peru
			 also enacted Legislative Decree 1064, which allowed companies with forestry
			 concessions to change their zoning permits through Peru’s central government
			 rather than the relevant local government;
		Whereas, on May 9, 2009, Peruvian President Alan Garcia
			 declared a 60-day state of emergency in certain regions of the country, placed
			 those regions under martial law and suspended the constitutional rights of the
			 people in the region;
		Whereas, on June 5, 2009, in response to Decrees 1064 and
			 1090, indigenous peoples in the northern province of Bagua, located in Peru’s
			 region of Amazon, protested the anticipated exploitation of their ancestral
			 homelands by the Peruvian government and foreign and domestic firms;
		Whereas dozens of people were killed when police officers
			 intervened in the protests;
		Whereas, on June 15, 2009, a coalition of 15 organizations
			 delivered a letter to Members of Congress as well as high-level Obama
			 Administration officials, including Secretary of State Hillary Clinton,
			 National Security Advisor General James L. Jones, and U.S. Trade Representative
			 Ronald Kirk, calling for the United States to take immediate, concrete
			 and public action concerning the ongoing political conflict in Peru
			 between state authorities and indigenous peoples;
		Whereas the Constitutional Commission of the Peruvian
			 Congress deemed Legislative Decrees 1090 and 1064 unconstitutional;
		Whereas Peru’s revocation of Legislative Decrees 1090 and
			 1064 on June 18, 2009, was a welcome development; and
		Whereas the government of Peru as failed to comply with
			 its obligations under both the U.N. Declaration on the Right of Indigenous
			 Peoples and International Labor Organization Convention 169: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Peru should
			 immediately cease any hostile activity against its indigenous peoples and
			 instead engage in dialogue to address ongoing political conflict between state
			 authorities and indigenous peoples; and
			(2)Peru should comply
			 with the U.N. declaration on the rights of Indigenous Peoples and with ILO
			 Convention 169.
			
